REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious a lamination molding apparatus, comprising:
a recoater head,
a cooling device that cools, to a predetermined cooling temperature, at least a part comprising an upper surface of a solidified body obtained by laminating the solidified layer;
wherein the cooling device comprises: 
a rotating cooling body having a cylindrical shape that is controlled to the cooling temperature and comes into contact with the upper surface of the solidified body, 
a mounting member that is configured to support the cooling body to be rotatable mounts the cooling body to the recoater head, and 
2Customer No.: 31561Application No.: 17/031,950an elevator that raises and lowers the mounting member, and 
the elevator is configured to raise and lower the cooling body by raising and lowering the mounting member and to keep the cooling body and the material layer in a non-contact state when the material layer forming device forms the material layer,
in combination with the other limitations in the claim.
Zhu (CN 207709867U), previously made of record, Tokita (US PG Pub 2007/0132157), previously made of record, and Sheinman (US PG Pub 2017/0173696), made of record herein, are the closest prior art of record.
Zhu teaches a lamination molding apparatus (Figs. 1-2 and citations below) comprising a recoater head and a cooling device (cooling drum 4) that cools, to a predetermined cooling temperature (para. 0014), at least a part comprising an upper surface of a solidified body obtained by laminating the solidified layer (para. 0014); 
wherein the cooling device comprises: 
a cooling body (drum 4) that is controlled to the cooling temperature (para. 0025) and comes into contact with the upper surface of the solidified body (para. 0015), and 
20a mounting member that is configured to support the cooling body to be rotatable (unlabeled mount shown directly above drum 4 in Fig. 1 and including plates 25 in Fig. 2) and mounts the cooling body to the recoater head (as shown in Figs. 1-2).
However, Zhu does not teach or suggest an elevator that raises and lowers the mounting member and configured to raise and lower the cooling body by raising and lowering the mounting member and configured to keep the cooling body and the material layer in a non-contact state when the material layer forming device forms the material layer.
Tokita teaches a molding apparatus with a cooling device (Fig. 8 and para. 0059) comprising an elevator (lifter 210) that raises and lowers the mold to bring the cooling body and solidified body into a contact state (para. 0059).
However, Tokita does not teach or suggest a mounting member that mounts the cooling body to a recoater head nor an elevator that raises and lowers the mounting member and configured to raise and lower the cooling body by raising and lowering the mounting member and to keep the cooling body and the material layer in a non-contact state when the material layer forming device forms the material layer.
Sheinman teaches a selective sintering apparatus comprising a heated sintering roller (519 in Fig. 10 and para. 0096), thus differing from the claimed rotating cooling body.  Sheinman also teaches a mounting member (518) that is configured to support the heated roller to be rotatable (para. 0096), and an elevator that raises and lowers the mounting member (piston 520 is a type of elevator).
However, Sheinman does not teach that the mounting member mounts a cooling (nor heated) roller to the recoater head, as claimed.  Instead, in Sheinman’s apparatus the recoater (200 in Fig. 2) is not mounted with a cooling roller (nor the heated roller).  Furthermore, Sheinman teaches away from use of a rotating cooling body (ie. a cooling roller), which can adversely affect Sheinman’s sintering process (para. 0096), and instead teaches cooling and recoating are performed by separated devices (see Fig. 2), in contrast to the claimed invention, where the cooling body and recoater head are mounted together via the claimed mounting member.
None of the references cited above teaches or suggests the combination of features listed above and recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745